Title: To George Washington from Major General William Heath, 15 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 15 Septr 1778
          
          The Enemy’s Fleet which visited and destroyed a considerable part of Bedford on the 5th & 6th Instant are now between Martha’s 
            
            
            
            Vineyard and Falmouth, (Cape Cod)—it is this Day reported that their number is increased to Seventy Sail, and that they have made a demand on the Inhabitants of the Island for 300 Head of Cattle & 10000 Sheep. I think the Enemy are meditating mischief this way, indeed the present wealth of this Town, with the addition of the French Fleet, is perhaps as great an object as has ever presented itself to the Enemy in any one place during the present war. And will not this, Sir, with their chagrin for leaving this Town, when in their possession, in a manner rather dishonorable, ex[c]ite them by some vigorous exertion if possible to retrieve their sullied reputation, and give a blow, the influence of which will be felt through Europe. every appearance, circumstance and conjecture seem to confirm this. By a letter which I have this day received from Major General Sullivan, he is of opinion that their Fleet will enter our Bay whilst their Land Forces make a lodgment some where near Providence, and endeavour to force a passage to and take possession of some commanding Heights in the Vicinity of the french fleet. But here I very much differ with him in sentiment: Can it be supposed that the Enemy will land their Army at the distance of 40 or 50 Miles and attempt to force their passage through the Country where innumerable obsticles may be thrown in their way, by which their march will be greatly retarded—the Militia have time to assemble & our Grand Army advance, when by landing in this Bay those obsticles will be almost entirely avoided. That the Enemy will make a landing some where in the Vicinity of Rhode Island for the purpose of making a diversion is probable; but if they have real intentions on this Town or the Fleet, the Troops who are to effect the Blockade will be landed not far from this place. This however I submit to your Excellency’s better judgment. Permit me to repeat a wish that a few Continental Battalions may be ordered this way, from the necessity and utility your Excellency will determine.
          The Article of Flour will be exceedingly wanted in this Quarter, we have but a very trifling Quantity now on hand. I have some time since wrote to the different purchasing Commissaries in the most pressing Terms on this head.
          General Hancock desires me to present his best respects—General Green is now here. I have the honor to be With the greatest respect Your Excellency’s Most Obedt Servt
          
            W. Heath
          
        